3Jn tbe Wniteb ~tates (!Court of jfeberal (!Claims
                                        No. 19-97C
                                 (Filed January 23, 2019)
                                NOT FOR PUBLICATION

* * * * * * * * * * * * * * * * * *
                                         *
                                         *
GENE EDWARD SCOTT II,                    *
                                         *
                   Plaintiff,            *
                                         *
      V.                                 *
                                         *
THE UNITED STATES,                       *
                                         *
                   Defendant.            *
                                         *
* * * * * * * * * * * * * * * * * *

                                        ORDER

       On January 16, 2019, plaintiff Gene Scott filed a complaint in this court
representing himself. He seems to allege that since he lives in an impoverished
area, the Equal Protection Clause of the Fourteenth Amendment of the U.S.
Constitution entitles him to $2,500,000,000, which he plans to spend on building a
"College University/Residential Hall with [a] medical facility in Holly Grove,
Arkansas." ECF No. 1, at 2-4. Our court's jurisdiction extends to violations of
statutes or Constitutional provisions that mandate federal payments. See Smith v.
United States, 709 F .3d 1114, 1116 (Fed. Cir. 2013) ("To be cognizable under the
Tucker Act, the claim must be for money damages against the United States, and
the substantive law must be money-mandating."); 28 U.S.C. § 149l(a)(l). But the
Federal Circuit has held that the Equal Protection Clause of the Fourteenth
Amendment is not a money-mandating provision of the Constitution. See, e.g.,
LeBlanc v. United States, 50 F .3d 1025, 1028 (Fed. Cir. 1995). Moreover, the
Fourteenth Amendment imposes obligations on states rather than the federal
government. See San Francisco Arts & Athletics, Inc. v. United States Olympic
Comm., 483 U.S. 522, 542 n.21 (1987) ("The Fourteenth Amendment applies to
actions by a State. The claimed association in this case is between the [United
States Olympic Committee] and the Federal Government. Therefore, the
Fourteenth Amendment does not apply.").t

t Even if plaintiff intended to base his claim on the so-called equal protection
component of the Fifth Amendment's Due Process Clause- which does apply to the


                                                      70 18 0040 0001 1393 1174
       Under the rules of our court, "[i]f the court determines at any time that it
lacks subject-matter jurisdiction, the court must dismiss the action." Rules of the
United States Court of Federal Claims (RCFC) 12(h)(3). Thus, under RCFC
12(h)(3), this case is DISMISSED. To the extent that plaintiff's motion to proceed
in forma pauperis would relieve him of the requirement to pay filing fees, ECF No.
4, his motion is GRANTED. The Clerk shall close the case.


IT IS SO ORDERED.




federal government-our court would still la ck jurisdiction over the subject matter
of this lawsuit. See Carruth v. United States, 224 Ct. Cl. 422, 445 (1980) ("This
court has no jurisdiction over claims based upon the Due Process and Equal
Protection guarantees of the Fifth Amendment, because these constitutional
provisions do not obligate the Federal Government to pay money damages."); see
also LeBlanc, 50 F.3d at 1028.
                                        -2-